Citation Nr: 1516275	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder.

2.  Service connection for a lumbar spine disorder, to include as secondary to the service-connected right testicle epididymitis (a right testicle disorder).

3.  Service connection for erectile dysfunction, claimed as secondary to the service connected right testicle disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1979 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran testified at a February 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file in VBMS.

The issue of entitlement to special monthly compensation (SMC) under 
38 U.S.C. § 1114(k) (2014) and 38 CFR § 3.350(a)(1)(i) (2014) has been raised by the record in an August 2014 statement and during the February 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The claim for service connection for a lumbar spine disorder was most recently denied by a May 2004 rating decision; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the May 2004 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a lumbar spine disorder, so raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder. 

3. The Veteran has a current disability of lumbar spine degenerative joint disease (DJD) with intervertebral disc syndrome (IVDS).

4. The Veteran sustained a low back muscle sprain during active service. 

5. Lumbar spine DJD with IVDS had its onset in service.

6. The Veteran has a current disability of erectile dysfunction. 

7. The Veteran's erectile dysfunction was caused by the service-connected lumbar spine disorder.


CONCLUSIONS OF LAW

1. The May 2004 rating decision, which denied service connection for a lumbar spine disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2014). 

2. The criteria for reopening service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine DJD with IVDS have been met.  38 U.S.C.A. 
§§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction as secondary to the service-connected lumbar spine disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is reopening and granting service connection for a lumbar spine disorder, as well as granting service connection for erectile dysfunction, which constitutes a full grant of the benefits sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Reopening of Service Connection for a Lumbar Spine Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied the claim for service connection by a May 2004 rating decision on the basis that, while service treatment records showed treatment for a pulled muscle in the low back in September 1979, the injury caused a temporary condition that resolved with treatment and no permanent residual back disability was shown at the time of service separation.  The Veteran was notified of this decision and of procedural and appellate rights by letter in May 2004.  He did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the current lumbar disability is related to active service or had its onset in service. 

The Board finds that there is sufficient evidentiary basis to reopen service connection for a lumbar spine disorder.  The new evidence includes statements made by the Veteran, VA treatment records, VA examination reports, VA physician opinions, and the February 2015 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

A June 2012 opinion by the Veteran's VA primary care physician shows that the VA physician noted that the Veteran had been followed up by the primary care clinic at the VA hospital in Atlanta since 2004.  The June 2012 VA physician opined that it is certainly reasonable to infer that the Veteran's back condition may have originated from the back injury that occurred in the military.  The June 2012 VA physician explained that the advanced nature of the Veteran's back problem in 2004 was indicative of the fact that he had a long history of back problems.  The June 2012 VA physician also explained that, in reviewing the Veteran's military records, it is noted that the Veteran injured his back during military exercises in 1979. 

During the February 2015 Board hearing, the Veteran asserted that he has had back pain since service.  The Veteran also raised the theory that the back disability is secondary to the service-connected epididymitis.  The Veteran's Board hearing testimony is presumed credible for purposes of reopening the claim for service connection for a back disorder.  See Justus, 3 Vet. App. at 513.

In a February 2015 letter, the Veteran's VA primary care physician provided another opinion that the current lumbar spine disorder is related to injuries he sustained when he carried a fellow soldier during military training in September 1979.  The VA primary care physician explained that service treatment records show treatment for back pain after the 1979 injury and, given the time frame of the injury and back symptoms, it is very likely (more likely than not) that the current lumbar spine disorder is related to service.

The Board finds this evidence to be material because it addresses a previously unestablished fact of a relationship between the current lumbar spine disorder and active service, or, in the alternative, a relationship of causation of the lumbar spine disorder by the service-connected epididymitis; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for a lumbar spine disorder below.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection for a Lumbar Spine Disorder

The Veteran contends that service connection is warranted because he had a back strain in service after carrying a fellow soldier for 5 or 10 miles during training in service.  See February 2015 Board hearing transcript.

The Board finds that the Veteran has a current lumbar spine disability.  The February 2012 VA examination report shows a diagnosis of lumbar spine DJD with IVDS.

The Board finds that the evidence is in relative equipoise on the question of whether the current lumbar spine DJD with IVDS began in service, that is, whether lumbar spine DJD with IVDS was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of a lumbar spine disorder includes the Veteran's statements relating to onset of back pain during service after he pulled a muscle as a result of carrying an injured soldier during training.  Moreover, a September 1979 service treatment record shows complaints of low back pain and an assessment of a "pulled muscle."  The Board finds that the Veteran is competent and credible with respect to these assertions.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  The Board also finds that the Veteran's competent lay observations of in-service back pain, which was diagnosed as a pulled muscle, are consistent with the circumstances of the Veteran's service and that assertions of development of back symptoms during service are credible.  See 38 C.F.R. § 3.303(a); Jandreau; Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.

The evidence weighing against a finding of service onset of a lumbar spine disorder includes a February 1980 service separation examination report showing a normal medical evaluation of the spine.  The concurrent report of medical history shows that the Veteran answered "don't know" when asked if he ever had recurrent back pain and arthritis or rheumatism.  The record shows no evidence of treatment for a lumbar spine disorder from the time of service separation in 1980 to 2002; however, the Veteran explained that the treatment he was receiving for the right testicle disability also helped relieve low back pain.  See February 2015 Board hearing transcript.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current lumbar spine disorder began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the record contains conflicting medical opinions with respect to the relationship between the current lumbar spine disorder and active service; however, because the weight of the evidence shows that a lumbar spine disorder began during service, so was incurred in service, such medical nexus opinions were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a direct basis because of in-service incurrence or onset of lumbar spine DJD with IVDS symptoms rather than on a relationship (or nexus) between the current lumbar spine disorder and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for lumbar spine DJD with IVDS is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


Service Connection for Erectile Dysfunction

The Veteran contends that service connection for erectile dysfunction is warranted as secondary to the service-connected right testicle disability.  Specifically, the Veteran advanced that the right testicle scrotal pain has made it very difficult for him to engage in sexual intercourse.  See February 2015 Board hearing transcript. 

The Board finds that the Veteran has a current disability of erectile dysfunction.  The August 2011 VA examination report shows a diagnosis of erectile dysfunction.

The Board finds that the evidence is in relative equipoise on the question of whether the service-connected lumbar spine disorder caused the current erectile dysfunction.  The August 2011 VA examiner opined that erectile dysfunction is most likely caused by the lumbar spine disorder because the lumbar disorder can affect neurovascular structures that traverse to the pelvis and are involved with erectile function and, when compromised, can cause erectile dysfunction.  Similarly, the February 2012 VA examiner opined that erectile dysfunction is etiologically related to, or caused by, DJD of the lumbar spine with IVDS. Resolving reasonable doubt in the Veteran's favor, the Board finds that erectile dysfunction was caused by the service-connected lumbar spine DJD with IVDS.  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for erectile dysfunction is 

warranted as secondary to the service-connected lumbar spine DJD with IVDS.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disorder is granted.

Service connection for lumbar spine degenerative joint disease with intervertebral disc syndrome is granted.

Service connection erectile dysfunction, as secondary to the service-connected back disability, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


